Citation Nr: 1027787	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 for 
diabetes mellitus prior to December 26, 2002, and to an initial 
evaluation in excess of 20 percent for diabetes mellitus, type 
II, from that date.

3.  Entitlement to an initial compensable evaluation for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1952 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, 
dated in August 2002, May 2003 and February 2006.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.   Here, 
the Veteran specifically filed a claim for TDIU in June 2006.  
The claim was last denied in February 2009, and the Veteran did 
not appeal the decision.  In as much as the ratings assigned for 
the Veteran's service connected disabilities have not changed, 
including those on appeal in this decision, additional 
consideration of TDIU is not deemed warranted.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of entitlement to an evaluation in excess of 20 percent 
for degenerative arthritis of the lumbar spine, from January 23, 
2007, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 




FINDINGS OF FACT

1.  Prior to January 23, 2007, the Veteran's degenerative disc 
disease of the lumbar spine is manifested by flexion limited to 
60 degrees by pain, with no evidence of incapacitating episodes 
having a total duration of at least one week during a 12-month 
period or any associated objective neurologic abnormalities, 
including bowel or bladder impairment.

2.  The competent medical evidence reveals that the Veteran's 
diabetes mellitus, type II, is controlled by oral medications and 
a restricted diet, but not physician-prescribed regulation of 
activities.  

3.  The evidence reveals that the Veteran's service connected 
erectile dysfunction is manifested by impotency without visible 
deformity of the penis; the Veteran is currently in receipt of 
special monthly compensation based on loss of use of a creative 
organ.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine have not been met 
prior to January 23, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (2002), 4.71a, Diagnostic Code 
5242 (2009).  

2.  The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus, type II, have not been met during the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2009).

3.  The criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the claim for an increased evaluation for service-connected 
diabetes mellitus, as this claim follows the initial grant of 
service connection for that disability, no further notice is 
required.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490 (2006).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January 2003 and November 2005 that fully 
addressed all notice elements and were sent prior to the initial 
RO decisions in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and VA treatment records.  
Further, the Veteran submitted private treatment records and 
written statements in support of his claims. 

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in May 2003, November 2005, January 2007, 
and September 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, there is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's conditions since his most 
recent VA examinations.  The duty to assist does not require that 
a claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  VAOPGCPREC 11-
95.  The Board finds the above VA examination reports to be 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claims.  The VA examiners personally interviewed 
and examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disabilities under the applicable rating criteria.  
Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Evaluation in Excess of 20 Percent for 
Degenerative Disc Disease of the Lumbar Spine

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson at 126-28.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In December 2002, the Veteran applied for an increased rating for 
his service-connected degenerative arthritis of the lumbar spine, 
which was denied by the RO in a May 2003 rating decision.  During 
the pendency of this appeal, the applicable rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 
2003).

Where a law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the Veteran applies 
unless Congress provided otherwise or permitted the Secretary of 
VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-
2003.  VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period from 
and after the effective date of the regulatory change.  The Board 
can apply only the former regulation to rate the disability for 
periods preceding the effective date of the regulatory change.  
However, the former rating criteria may be applied prospectively, 
beyond the effective date of the new regulation.  See VAOPGCPREC 
3-2000.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, disturbance 
of locomotion, interference with sitting, standing and weight 
bearing are relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
misaligned joints due to a healed injury are entitled to at least 
the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Former Diagnostic Code 5295 (lumbosacral strain), provides a 40 
percent evaluation when severe, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned with muscle spasm on 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, which applies to disabilities rated under 
Code 5242 (degenerative arthritis of the spine) effective 
September 26, 2003, a 40 percent rating requires limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  

Note (1) to Diagnostic Code 5242 advises to evaluate any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately under an 
appropriate diagnostic code.  

Note (5) states that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results difficulty 
walking because of a limited line of vision, restricted opening 
of the mouth and chewing, breathing limited to diaphragmatic 
respiration, or other symptoms of fixation.  

In addition, the Formula for Rating Intervertebral Disc Syndrome 
(IVDS) Based on Incapacitating Episodes, is applicable to the 
Veteran's degenerative disc disease of the cervical and lumbar 
spine, rated under Code 5243.  Under that formula, a  percent 
disability rating for IVDS with incapacitating episodes is 
warranted when the total duration of at least one week but less 
than 2 weeks during the past 12 months; a 20 percent disability 
rating for IVDS with incapacitating episodes is warranted when 
the total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent disability rating for 
IVDS with incapacitating episodes is warranted when the total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for IVDS with 
incapacitating episodes is warranted when the total duration is 
at least 6 weeks during the past 12 months.  

Note (1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  

Note (2) provides that, if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  

The Veteran was afforded a VA spine examination in May 2003, at 
which time he was diagnosed with lumbar L1 vertebral fracture 
with mild anterior wedging and secondary lumbar paravertebral 
myositis and degenerative joint disease.  Subjectively, he 
complained of constant pain localized to his lower back which did 
not radiate to his lower extremities.  He also denied numbness 
and fecal or urinary incontinence.  Upon physical examination, 
the Veteran ambulated with erect posture and no assistive 
devices.  Range of motion testing revealed flexion to 70 degrees, 
with pain starting at 60 degrees; extension to 20 degrees, with 
pain starting at 10 degrees; and lateral flexion to 18 degrees, 
bilaterally.  The Veteran complained of increased pain with 
repetitive range of motion.  There was tenderness to palpation 
and spasms in the L1-L4 paravertebral muscles and tenderness to 
palpation at spinous process of L1-L2.  Lumbar lordosis was also 
noted.  Upon neurological examination, pinprick and light touch 
sensations were intact.  There were no atrophies or abnormal 
muscle tone, while deep tendon reflexes were +1 patellar and +1 
Achilles.  

The Veteran was afforded another VA spine examination in November 
2005, at which time he was diagnosed with residuals of lumbar L1 
vertebral fracture with associated osteoarthritic changes.  
Subjectively, the Veteran complained of constant, moderate pain 
localized to the lower back.  He denied numbness, radiation of 
pain, flare-ups, and fecal and urinary incontinence.  He further 
reported unsteadiness and the inability to walk a full block.  He 
used a one-point cane for ambulation.

Upon physical examination, the examiner noted muscle spasm, 
guarding, and tenderness in the lumbar paravertebral muscles, 
although there was no kyphosis.  Range of motion testing revealed 
flexion to 60 degrees; extension to 30 degrees; lateral flexion 
to 30 degrees, bilaterally; and lateral rotation to 30 degrees, 
bilaterally.  There was no lack of endurance, weakness, or 
fatigue upon repetition.  Upon neurological examination, pinprick 
and light touch sensation were intact to both lower extremities, 
bilaterally.  Motor examination revealed diffused muscle atrophy 
with normal tone and strength in both lower extremities.  
Reflexes were normal. 

Significantly, the records do not reveal, and the Veteran does 
not allege, that he suffers from incapacitating episodes due to 
IVDS.  There are no findings of physician-prescribed bed rest.  
As such, the Veteran falls well short of the four weeks of 
physician-prescribed bed rest necessary to assign a higher (40 
percent rating) for IVDS.  

Similarly, because no examiner has reported any associated 
objective neurologic abnormalities, including bowel or bladder 
impairment, a separate rating is also not warranted on that 
basis.  

Because the May 2003 and November 2005 VA spine examiners noted 
that the Veteran was able to flex up to 60 degrees before 
experiencing pain, the Board finds that the criteria are not met 
for a 40 percent rating under the provisions of the General 
Rating Formula.  The Veteran simply does not experience loss of 
flexion to 30 degrees or less.  Such is not shown by examination 
or in the record.  Moreover, there is no evidence ankylosis.

Even under the old rating criteria, the Veteran does not exhibit 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  As such, he does not qualify for a rating in excess of 
20 percent under Code 5295.  

At the time of his May 2003 examination, the Veteran complained 
of increased pain with repetitive range of motion.  However, at 
his November 2005 examination, the examiner found that there was 
no lack of endurance, weakness, or fatigue upon repetition.  The 
Veteran's complaints of pain on motion were clearly considered by 
the May 2003 VA examiner when he indicated that flexion was 
limited to 60 degrees by pain.   Accordingly, no higher rating is 
warranted on that basis.  See 38 C.F.R. §§ 4.40, 4.45;  see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For all the foregoing reasons, the claim for an increased rating 
for degenerative arthritis of the lumbar spine must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

III.  Evaluation in Excess of 20 Percent for Diabetes Mellitus

The Veteran seeks a higher evaluation for his service-connected 
diabetes mellitus, which is currently rated as 20 percent 
disabling.  By way of history, the Veteran sought service 
connection for diabetes mellitus in 2002, and service connection 
for diabetes was granted by a May 2002 rating decision.  The 
Veteran applied for an increased rating for his diabetes mellitus 
in December 2002, which is best interpreted as a disagreement 
with the initial evaluation.  The RO increased the initial 
evaluation to 20 percent, effective from December 26, 2002.  

The Veteran is currently assigned a 10 percent evaluation prior 
to December 26, 2002, and 20 percent rating for type II diabetes 
mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913, from that 
date.  Under Diagnostic Code 7913, a 20 percent is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  Pursuant to Diagnostic 
Code 7913, a 40 percent rating is warranted when the condition 
requires insulin, restricted diet, and regulation of activities.  

A 60 percent rating is warranted when the condition requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

A 100 percent rating is warranted when the condition requires 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.

The Veteran has many complications associated with diabetes, 
including erectile dysfunction and peripheral neuropathy of the 
lower bilateral extremities, for which he has been granted 
service connection and is receiving separate ratings.  Although 
the separate rating for his erectile dysfunction is discussed 
below, evaluation of the separate rating for peripheral 
neuropathy of the bilateral lower extremities is not before the 
Board at the present time.  

The Court has held that in order for a Veteran to be entitled to 
a 40 percent disability rating under Diagnostic Code (DC) 7913, 
the evidence must show that it is medically necessary for him to 
avoid strenuous occupational and recreational activities.  
Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence 
is required to support the "regulation of activities" criterion 
of such rating. Id.

Here, the Veteran was afforded a VA diabetes examination in June 
2002.  At that time, the Veteran was not under treatment for his 
diabetes.  He reported that he was controlling it by diet.  He 
had not sought medical treatment for his diabetes for several 
years.  This evidence establishes that the Veteran does not meet 
any criterion for an evaluation in excess of 10 percent.  
On VA examination conducted in May 2003, it was noted that the 
Veteran was taking an oral antiglycemic.  It was noted that he 
did not have a history of ketoacidosis or hypoglycemic reactions.  
Furthermore, while it was noted that the Veteran's weight has 
been more stable due to following a restricted diet, he was under 
no restriction of activities.    

The Veteran was afforded his next VA diabetes examination in 
November 2005, at which time he denied a history of ketoacidosis 
or hypoglycemic reactions.  Although he reported that he strictly 
follows a diabetic diet, there was no evidence of restrictions of 
daily living activities on account of diabetes.  He was 
prescribed oral medication to control his diabetes.  

The Veteran was afforded a VA aid and attendance examination in 
September 2008, at which time it was noted that his diabetes was 
controlled with oral medications.  

As noted previously, to warrant a higher evaluation for diabetes 
mellitus, type II, the medical evidence must show that the 
Veteran is treated with insulin, has a restricted diet, and that 
his activities are regulated.  See Diagnostic Code 7913.  The 
aforementioned medical evidence confirms that the Veteran has a 
restricted diet.  However, the evidence does not show that the 
Veteran's activities are regulated as contemplated by the 
regulation or that his diabetes is treated with insulin.  Rather, 
the evidence shows that he is prescribed oral medications.  

In light of this evidence, the Board finds that the Veteran's 
diabetes mellitus, type II, symptomatology does not satisfy the 
criteria for to an initial evaluation in excess of 10 for 
diabetes mellitus prior to December 26, 2002, or to an initial 
evaluation in excess of 20 percent for diabetes mellitus, type 
II, from that date.  As discussed, the medical evidence shows 
that although he is currently placed on a restricted diet, he 
does not require insulin treatment or the regulation of 
activities due to the disease.

IV.  Compensable Evaluation for Erectile Dysfunction

The Veteran's erectile dysfunction is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  He contends that he is entitled to an 
initial compensable rating for his service-connected erectile 
dysfunction.

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27.  As such, the Veteran' service-connected 
disability of erectile dysfunction has been rated under 
Diagnostic Code 7522, which provides for a 20 percent rating for 
deformity of the penis with loss of erectile power. Additionally, 
such Diagnostic Code provides that entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 should be considered.

Upon a review of the record, the Board finds that the Veteran is 
not entitled to an initial compensable rating for erectile 
dysfunction.  Such disability is manifested by impotency without 
visible deformity of the penis.  In recognition of the Veteran's 
erectile dysfunction, he was awarded special monthly compensation 
based on loss of use of a creative organ effective August 23, 
2005, in a February 2006 rating decision.

Specifically, treatment records indicate that the Veteran suffers 
from erectile dysfunction secondary to his service-connected 
diabetes mellitus.  There is no indication that the Veteran's 
penis appears deformed in any way.  As such, the Veteran is not 
entitled to an initial compensable rating under Diagnostic Code 
7522 during any time of the appeals period.  See Fenderson.

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for a compensable disability 
rating for the Veteran's erectile dysfunction have not been met.  
The benefit sought on appeal is accordingly denied.

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
degenerative arthritis of the lumbar spine, diabetes mellitus, 
and erectile dysfunction is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's conditions 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability levels and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his service-connected conditions.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to his service-connected 
conditions alone.  

In short, there is nothing in the record to indicate that his 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Prior to January 23, 2007, an increased rating for degenerative 
disc disease of the lumbar spine, currently rated 20 percent 
disabling, is denied.  

Entitlement t to an initial evaluation in excess of 10 for 
diabetes mellitus prior to December 26, 2002, and to an initial 
evaluation in excess of 20 percent for diabetes mellitus, type 
II, from that date, is denied.  

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.


REMAND

The Veteran was afforded a VA aid and attendance examination in 
January 2007, at which time it was noted that his thoracolumbar 
spine did not have limitation of motion or deformity.  The Board 
questions the accuracy of this finding, given that the examiner 
failed to discuss the Veteran's history of limitation of motion 
of the thoracic spine, and did not provide a specific notation 
that the Veteran's range of lumbosacral motion was measured using 
a goniometer.  In May 2007, the Veteran complained of an 
exacerbation of pain with increased limitation of motion of the 
spine.  The report of a September 2008 VA examination notes that 
the Veteran's range of motion of the thoracolumbar spine was 
painful, but there was no notation of measurement of the motion.  
Further development of the medical evidence is required.  

Accordingly, the case is REMANDED for the following action:

1.  Current VA clinical records, from January 
2007 to the present, should be obtained.

2.  The Veteran should be afforded VA examination 
of the thoracolumbar spine.  The claims file must 
be furnished to the examiner for review in 
connection with the examination.  The examination 
should include full range of motion studies 
(utilizing a goniometer), x- rays, and any other 
tests considered necessary by the examiner.  The 
examiner should provide ranges of motion for the 
lumbar spine reflecting forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  If a requested range of 
motion cannot be obtained because the Veteran is 
unable to perform the requested motion, the 
examiner should explain the nature of the 
disorder which prevented the Veteran from 
performing the requested action.

In testing range of motion of the Veteran's 
lumbosacral spine, the examiner should note if 
the Veteran has any additional limitation of 
motion due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  The examiner should 
also determine the frequency and duration of any 
incapacitating episodes, if any, resulting from 
the Veteran's lumbosacral spine disability.  Any 
other disability, to include any neurological 
disability, resulting from the lumbosacral spine 
disability also should be noted.  The medical 
basis for all opinions expressed should also be 
given.
 
3.  The RO/AMC should thereafter review the 
additional evidence that has been obtained and 
readjudicate whether the benefit sought on appeal 
may be granted.  If any benefit on appeal remains 
denied, the Veteran, and his representative, 
should be furnished a supplemental statement of 
the case and given the opportunity to respond 
thereto.

Thereafter, this appeal should be returned to this Board for 
further appellate review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


